internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-138078-02 date date legend p p1 x y a b c d e f location date date date date date date amount amount dear this letter responds to a letter dated date submitted on behalf of p by its authorized representative requesting rulings under sec_29 of the internal_revenue_code the facts as represented by p and p’s authorized representative are as follows on date p received plr and p1 received plr which ruled on similar issues addressed by this letter p seeks a confirmation of the rulings in light of the purchase of the interests in p and p1 by x and y the merger of p and p1 a change in the chemical reagents used to produce synthetic_fuel and the relocation of p’s two synthetic_fuel facilities the facilities to e’s an affiliate of f site in location the site as described in the ruling_request p is a delaware limited_liability_company taxable as a partnership on date p merged with p1 p became the resulting_partnership for federal_income_tax purposes p owns and operates the facilities for producing a solid synthetic_fuel from coal the product using the process described below the facilities were constructed by p and p1 the facilities are secondary coal recovery system facilities designed by a each facility consists of three production lines each of which consists of a briquetter which is fed by its associated mixer and each of which is capable of being operated independently because each production line is capable of being operated independently and can independently produce synthetic_fuel each independent production line may be treated as a separate facility each facility was constructed pursuant to a written contract entered into by a and b on date a assigned to each of p and p1 all of its rights and obligations under the construction_contract with respect to one facility on date b subcontracted with c to perform the procurement assembly and installation services under the construction_contract p provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract the issue regarding when the facilities were placed_in_service was subject_to examination and the issue was reviewed by appeals following such examination and review the service determined without mutual concessions that the facilities were placed_in_service prior to date it is the policy of the internal_revenue_service that such determinations are not reconsidered absent extraordinary circumstances for example fraud or misrepresentation and then only with the consent of the regional_director_of_appeals on date x purchased an interest in p and p1 from a pursuant to a purchase agreement y purchased the remaining interest in p and p1 from d on date pursuant to a purchase agreement x and y have made and are expected to continue to make periodic capital contributions to p to enable it to pay its operating costs and other obligations a proforma attached to the ruling_request demonstrates that project expenses are projected to exceed revenues p has relocated the facilities to the site in connection with the relocation of the facilities most major components of each facility directly necessary to produce a qualified_fuel were relocated to the site certain equipment included in the original construction was scrapped or sold and not relocated in connection with the relocation p also installed certain equipment that is not directly necessary for the production of qualified_fuel such as coal and material handling equipment a building and an office maintenance building at the site following the relocation the fair_market_value of the original property included in each facility is more than percent of each facility’s total value the cost of the new equipment included in the facility plus the value of the original property p has entered into a synthetic_fuel and coal supply agreement with e under which e agreed to purchase a minimum of amount of synthetic_fuel a year and to use commercially reasonable efforts to purchase up to amount tons of synthetic_fuel a year if e does not satisfy its purchase obligation or the production of synthetic_fuel exceeds e’s requirements p can sell synthetic_fuel to third parties p has represented that all sales of synthetic_fuel will be to unrelated persons p has supplied a detailed description of the process employed at the facilities p also has proposed that from time to time one of four alternative chemical reagents may be used in the process for the production of product as described the facilities and the process implemented in the facilities including the chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facilities and the product produced at the facilities and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents p with use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change the rulings issued in plr and plr which you wish to be reconfirmed in this private_letter_ruling are as follows p with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 the contract for the construction of the facilities constitutes a binding written contract in effect before date within the meaning of sec_29 production from the facilities will be attributable solely to p within the meaning of sec_29 entitling p to the sec_29 credit for qualified_fuel from the facilities that is sold to an unrelated_person the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interests in p when the credit arises for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons because each facility was placed_in_service prior to date within the meaning of sec_29 relocation of a facility to a different location after date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of that facility’s total fair_market_value at the time of relocation the changes in facts since the issuance of plr and plr are the purchase of interests in p and p1 by x and y the merger of p and p1 the change in chemical reagents used to produce the synthetic_fuel and the relocation of the facilities as described in the ruling_request the above rulings are not affected by the purchase of interests in p and p1 by x and y the merger of p and p1 the change in chemical reagents used to produce the synthetic_fuel or the relocation of the facilities as described in the ruling_request in addition p has indicated that it may relocate one or two of the independent production lines to another location accordingly p has also requested the following ruling because each facility was placed_in_service prior to date within the meaning of sec_29 relocation of one or more of the independent production lines of a facility to a new location after date will not result in a new placed_in_service_date for that facility or an independent production line for purposes of sec_29 provided all essential components of the independent production line are retained and the production output of the independent production line is not significantly increased at the new location ruling_request to qualify for the sec_29 credit p’s facilities must have been placed_in_service before date pursuant to a binding written contract in effect before date as discussed above the service made a determination that the facilities were placed_in_service prior to date revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facilities to a different location after date or replacement of part of the facilities after that date will not result in a new placed_in_service_date for each facility for purposes sec_29 provided the fair_market_value of the property used at the original facility is more than percent of each facility’s total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining a facility’s total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence each facility’s total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above-referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction a facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility’s total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility ruling_request revproc_2001_30 2001_19_irb_1163 provides that a facility including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location p has represented that each of the facilities are designed with three separate and independent production lines so that each line can be operated as a separate_unit to produce synthetic_fuel p has represented that all of the major components of the production line would be relocated if the production line is relocated to a new site p has also represented that relocation of one or more production lines to another site would require the duplication of relatively minor components and site specific items involved in the relocation of any facility such as site preparation paving foundations area lighting and utilities based on the information submitted and the representations made we conclude that p may relocate one or more of the independent production lines provided the major or essential components of the independent production line are retained and the production output of the relocated production line is not significantly increased at the new location the production output is the amount of qualified_fuel including the production of a briquetted fuel product that can reasonably be expected to be actually produced by each facility using the prevailing practices in the industry regarding the performance of maintenance with regard to the various pieces of equipment in the facility reasonable allowances for shutdowns for repairs and or replacement of parts etc conclusions accordingly based on the representations of p and p’s authorized representative we conclude as follows p with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 the contract for the construction of the facilities constitutes a binding written contract in effect before date within the meaning of sec_29 production from the facilities will be attributable solely to p within the meaning of sec_29 and p will be entitled to the sec_29 credit for qualified_fuel from the facilities that is sold to an unrelated_person the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interests in p when the credit arises for the allocation of the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons because each facility was placed_in_service prior to date within the meaning of sec_29 relocation of a facility to a different location after date or replacement of part of a facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of that facility’s total fair_market_value at the time of relocation or replacement because each facility was placed_in_service prior to date within the meaning of sec_29 relocation of one or more of the independent production lines of a facility to a new location after date will not result in a new placed_in_service_date for that facility or an independent production line for purposes of sec_29 provided all essential components of the independent production line are retained and the production output of the independent production line is not significantly increased at the new location except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above we also express no opinion on the determination of fair_market_value of either the property constituting the facility or the used_property transferred from the original facility this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2002_1 2002_1_irb_1 however when the criteria in section dollar_figure of revproc_2002_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances s sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries cc
